Exhibit 10.59

Execution Copy

LETTER AGREEMENT

Date: November 2, 2007

Beneficiary: Citi Institutional Liquidity Fund plc

Letter of Credit No. 61670749

We refer to (i) Letter of Credit no. 61670749 issued by Citibank, N.A.
(“Issuer”) in favor of you dated as of November 2, 2007 (the “Letter of Credit”)
for the account of The Baltimore Company, a Maryland corporation and Legg Mason,
Inc., a Maryland corporation (collectively, “we” or the “Applicants”) and
related to the Securities (as defined below) and (ii) the related Agreement for
Standby Letters of Credit dated as of the date hereof among us and Issuer (the
“Reimbursement Agreement”). Terms defined in the Letter of Credit and not
otherwise defined herein are used herein as therein defined.

In consideration of the issuance of the Letter of Credit and our obligations in
respect thereof under the Reimbursement Agreement and the other Loan Documents
(as defined in the Reimbursement Agreement), you hereby covenant and agree as
follows:

 

  (1) You shall immediately terminate the Letter of Credit in accordance with
the terms thereof upon the occurrence of any of the following events prior to
October 31, 2008:

 

  (a) You have sold or otherwise disposed of all commercial paper and other
securities issued by Axon Financial Funding LLC in which you have invested (the
“Securities”) and either have not realized any loss therefrom or have made draws
under the Letter of Credit as a result of such sale or disposition in an
aggregate amount equal to all such losses;

 

  (b) All Securities have been restructured, modified, refinanced, exchanged
into or replaced by new debt rated at least “P-1” (or the then equivalent grade)
by Moody’s (as defined below) or “A-1” (or the then equivalent grade) by S&P (as
defined below) that is eligible to be held by a money market fund under Rule
2a-7 of the Investment Company Act of 1940 (each such transaction, a
“Transaction”), of which the aggregate principal amount, plus the amount of any
cash consideration received by you in respect thereof and any amounts drawn
under the Letter of Credit as a result of such transaction, is no less than the
amortized cost of the Securities that were so restructured, modified,
refinanced, exchanged or replaced on the date used in such Transaction to
determine the amount of securities to be received in such Transaction;

 

  (c) You have been repaid in full in respect of all Securities;



--------------------------------------------------------------------------------

Execution Copy

 

  (d) Upon our request if (i) we have obtained guarantees, insurance,
contractual rights or any other supporting obligations relating to the
Securities to replace the Letter of Credit, which replacement would not cause a
downgrade of your ratings or you to be placed on credit watch (a “Ratings
Event”) by Moody’s Investors Service Inc. (“Moody’s”) or Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. (“S&P”) or (ii) we have received
written confirmation from Moody’s and S&P that a termination of the Letter of
Credit would not result in a Ratings Event; or

 

  (e) The Securities are rated “P-1” (or the then equivalent grade) or higher by
Moody’s or “A-1” (or the then equivalent grade) or higher by S&P.

 

  (2) If at any time a portion of the Securities is repaid in cash in accordance
with the maturity of the Security or a scheduled payment of principal
thereunder, you agree that the maximum aggregate amount that may be drawn under
the Letter of Credit from that time until the Termination Date will not exceed
the Percentage at such time of the Maximum Amount. “Percentage” at any time
means the percentage obtained by dividing (x) the amount of the Securities held
by you on the date of issuance of the Letter of Credit less the amount of
Securities that have been repaid in cash as described above through such time by
(y) the amount of the Securities held by you on the date of the issuance of the
Letter of Credit.

 

  (3) On or after the Termination Date, in the event that all of the Securities
shall have been (a) sold or otherwise disposed of for cash, and/or shall have
been repaid with or otherwise converted into cash or (b) restructured, modified,
refinanced, exchanged into or replaced by new debt, and the sum of (i) the
aggregate amount of all such cash proceeds and (ii) the aggregate principal
amount of such new debt shall exceed the difference between (X) the amortized
cost of the Securities so sold, disposed of, repaid, converted, restructured,
modified, refinanced, exchanged or replaced less (Y) all amounts drawn under the
Letter of Credit, thereupon you shall pay to us cash in the amount of such
excess (i.e., the sum of clauses (i) and (ii) over the difference in clauses
(X) and (Y) above); provided that such payment shall not exceed the aggregate
amount drawn on the Letter of Credit. Notwithstanding the foregoing, in the
event that the amount drawn on the Letter of Credit pursuant to Section 2(c) of
Exhibit A thereto equals or exceeds the amortized cost of all Securities then
outstanding and held by you, then the previous sentence of this Section 3 shall
not apply and, on the date of such drawing on the Letter of Credit, you agree to
transfer to us all such Securities in consideration of such drawing under the
Letter of Credit.

 

  (4)

You agree that you will not make any drawing under the Letter of Credit unless
before and after giving effect to such drawing, all the representations and
warranties contained in Exhibit A to the Letter of Credit are true and correct.
You further agree that, prior to your taking any action that would result in the
occurrence and continuance of any of the events described in clause 2(a) or
(b) of Exhibit A to the Letter of Credit, you will provide us no less than 1
business day’s notice of your intention to take such action and will sell to us,
if we elect to purchase, all Securities that are the subject of the intended
action at a price equal to the greater of (i) the amortized cost of such
Securities and (ii) the market value of such Securities. You will also sell to
us at any time within the 5 business days



--------------------------------------------------------------------------------

Execution Copy

 

  before October 31, 2008, if we elect to purchase, all Securities that are
outstanding and held by you at a price equal to the greater of (i) the amortized
cost of such Securities and (ii) the market value of such Securities.

 

  (5) Subject to the satisfaction of the conditions to drawing in the Letter of
Credit and subject to the terms of this Letter Agreement, it is understood and
agreed that you will exercise your rights under the Letter of Credit when you
are entitled to do so.

This letter may not be amended or any provision hereof waived or modified except
by an instrument in writing signed by each of the parties hereto. THIS LETTER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. This letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter by facsimile transmission shall be effective as delivery of
a manually executed counterpart of this letter. Section headings used herein are
for convenience of reference only, are not part of this letter and are not to
affect the construction of, or to be taken into consideration in interpreting,
this letter.

 

Very truly yours, THE BALTIMORE COMPANY By  

/s/    Charles J. Daley, Jr.        

 

Name: Charles J. Daley, Jr.

Title: President

 

LEGG MASON, INC. By  

/s/    Raymond A. Mason        

 

Name: Raymond A. Mason

Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED

CITI INSTITUTIONAL LIQUIDITY FUND PLC

 

By  

/s/    Joseph LaRocque        

 

Name: Joseph LaRocque

Title: Director